DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/039,640 filed on September 30, 2020.  Currently claims 1-8 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information is acknowledged.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0154328 A1 to ZARAKAS et al. (hereinafter “ZARAKAS”).
Regarding claim 1, ZARAKAS teaches an information processing device 150 one of the embodiment being a POS device (see figure 8 and paragraph 0080) comprising a storage device (see paragraph 0080); a processor/controller 802 (see paragraph 0084); the POS, a computer device and therefore having memory for data storage (see paragraph 0082); the processing device 150 interfacing with user device 140 (see figure 1 and paragraphs 0052-0054); and the user’s mobile device 140 is used in authenticating the user by biometric input or other means (see paragraphs 0078 and 0211); receive payment data from a second device 100 (see paragraph 0020, 0074,1013 and figure 1); and the merchant (see figure 9) approves the transaction (see paragraph 0106) or deny the transaction (see paragraphs 0110 and 0113).
	Regarding claim 2, the information processing device is further illustrated in figure 8, which is comprised of a display and NFC reader (see paragraph 0082 and thereafter).  When a dynamic card is connected or the user device is connected, and transaction is approved or denied, it is the Examiner’s opinion that the transaction detail would be displayed.  
	Regarding claim 3, use of biometric or password (see paragraph 0211) make up a plurality of security algorithms. 
	Regarding claim 4, the user may set spending limit on his/her account (see paragraph 0124), which may be another security algorithm to get the transaction approved or declined in overall transaction management.
	Regarding claims 5 and 6, the transaction using the card is guided by the card account rules (see paragraph 0175) which covers amount, merchant, location, and others. And account limit is another important threshold (see 0020).  
	Regarding claim 8, see the description for claim 1 above.  ZARAKAS teaches the method (see figures 5, 6, 10, 11, and others) and the system (see figure 1).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0154328 A1 to ZARAKAS et al. in view of US 2015/0262052 A1 to Pahuja (hereinafter “Pahuja”).
	The teachings of ZARAKAS have been discussed aobve.  
	ZARAKAS, however, fails to specifically teach or fairly suggest that after a set number of biometric authentication failure, the transaction is blocked. 
Pahuja teaches a smart card for transaction, and the method for the smart card (see abstract) comprising after a set number of biometric authentication failure, the card holder is not to attempt to authenticate further (see paragraph 0030).  
In view of Pahujs’ teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known scheme of allowing number of attempts for authentication to the teachings of ZARAKAS in order to improve card protection, and avoid potential loss caused by stealing and subsequent use of the card. Limiting number of attempts in 

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876